DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/09/2022 has been entered.
	
Status of Action/Status of Claims
	The Examiner acknowledges receipt of the Amendments and Remarks filed on 02/09/2022. Currently Claims 1-5, 7-8, 11-14, 18, 20, and 23-25 are pending in this application. Claims 6, 9-10, 15-17, 19, and 21-22 are canceled. Claim 1 is amended. Accordingly, Claims 1-5, 7-8, 11-14, 18, 20, and 23-25 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 11-14, 18, 20, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for indefiniteness for its recitation of “wherein a ratio of the first particles to the at least one polymer is in a range of 0.01-20 by weight”; Claim 7 for its recitation of “a ratio between the at least one polymer and the first solvent is in a range of 0.0001-99.9999% by weight”; Claim 25 for its recitation of “wherein a porosity ratio of the first layers is more than 95% of volume voids.”  Ratios are not the same as percentages, and therefore, the recitation of e.g. “ratio…in a range of0.0001-99.9999%, is indefinite. It is unclear what the Applicant means when it recites ratio with an amount or range in percentage as the recitations make it uncertain whether an amount/range recited is based on the weight of the total composition or something else, i.e. first particle to polymer in Claim 1.   As such, the metes and bounds of the claim is unclear, and the claim is rejected.  All claims depending from Claim 1 are also rejected.
For the benefit of compact prosecution, the Examiner will interpret the “range of 0.01-20 by weight” in Claim 1 to mean that the particles are present at an amount of 0.01-20% relative to the polymer amount of 80-99.99%. Similarly, Claim 7 will be interpreted to mean that the at least one polymer will be at 0.0001-99.9999% by weight, and the first solvent is the remainder subtracted from 100%.
Claim 1 is further rejected for indefiniteness for its recitation of gold, silver, and particles with gold, silver, and cobalt nanoparticles. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “particles”, and the claim also recites “nanoparticles” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 Claim 3 is rejected for indefiniteness for its recitation of “powders” and “polymers”.  Applicant does not indicate what kind of polymers and powders, and does not give any further definition. It is therefore unknown whether and how these powders and polymers are different from the other powders and polymers in the claim set, for instance, in the recitation of “plasticized polymer sheet or powder” in Claim 1, and “first calcium phosphate powders” in Claim 8.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-5, 7-8, 11-14, 18, 20, and 23-25  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention 
Claim 1 introduce new matter as the claim recite the limitation: “customizing size of pores formed at the positions of the first particles by selectively forming the first particles having a diameter between 1nm to 100µm.” This limitation was not described in the specification as filed, and a person skilled in the art would not recognize in the Applicant's disclosure a description of the invention as presently claimed. The specification discloses embodiments where the size of the particle is in a range of 1 pm – 5 mm, and different sizes and types of first particle porogens throughout the disclosure,  and recites “The size of the first particles 113 may be altered based on the application of the biocompatible structure“, but does not explicitly describe the instantly claimed limitation, i.e. “customizing size of pores formed at the positions of the first particles by selectively forming the first particles having a diameter between 1nm to 100µm”, as written.   From MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner's position that the disclosure does not reasonably 
If Applicant believes this rejection is in error, applicant must disclose where in the specification support for the entire scope of the amendment(s) and/or new claims can be found. As a result, Claim 1 represents new matter and is rejected. All dependent claims are also rejected.
	 
Claim Interpretation
The Examiner will interpret the recitation of “wherein a porosity ratio of the first layers is more than 95% of volume voids” to mean the degree of porosity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-8, 11-14, 18, 20 and 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Biris, A. (US 2013/0304229 A1, Nov. 14, 2013) in view of Winterbottom et al. (US 9,107,751 B2, Aug. 18, 2015), hereinafter Winterbottom, and Patravale et al. (US 2007/0212388 A1), hereinafter Patravale, and Biris, A. et al. (US 8,741,318 B2), hereinafter Biris2. 
Applicant Claims
Applicant claims a composition and method for forming a biocompatible structure, comprising:
(a)	forming a layered structure having alternatively deposit of first layer (comprising at least one polymer and first particles or mixtures of particles) and second layer (comprising second particles); wherein the first particles are solvable in a washing solvent; and wherein a ratio of the first particles to the at least one polymer is in a range of 0.01-20 by weight; and
(b)	treating the layered structure with the washing solvent to solve the first particles in the washing solvent, thereby removing the first particles from the layered structure and 
(c) 	customizing size of pores formed at the positions of the first particles by selectively forming the first particles having a diameter between 1nm to 100µm; 
- wherein the second particles comprise at least one of gold particles, gold nanoparticles, silver particles, silver nanoparticles, cobalt particles, cobalt nanoparticles, graphene, and hydrogels; 
- and wherein the first layers are formed by: 
dissolving the at least one polymer in a first solvent to form a first solution; 
forming a polymer film from the first solution, and treating the polymer film to obtain liquefied or plasticized polymer sheet or powder; 
mixing the polymer sheet or powder, and the first particles in the first solution to form a first mixture, wherein the first particles are insoluble in the first solvent; 
wherein the first particles are evenly distributed in the first mixture; and distributing the first mixture to form the first layers.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding Claims 1 and 13, Biris teaches a structure of, and a method of producing, a biocompatible structure for bone and tissue regeneration. The layered, porous design recited by Biris allows for neovascularization and the growth of cells necessary for tissue regeneration polymer in methanol, adding hydroxyapatite (HAP) nanoparticles to form a uniformly distributed mixture, applying the mixture to a polytetrafluoroethylene (PTFE) surface to form a polymer film, cutting the polymer film into strips, stacking the strips with layers of bone particles disposed therebetween, coating the stacked strips and layers by the mixture and allowing it to dry, adding bone particles to the coating, and plasma treating the structure to form the biocompatible structure (Abstract), which reads on the instantly claimed biocompatible layered structure with first layer comprising at least one polymer and first particles, and a second player with second particles.  Biris also teaches the scaffold is formed by stacking the strips and layers of the bone-forming particles alternatively [0029].
The biocompatible structure includes multiple polymer layers stacked to have a predetermined shape, multiple bone particle layers disposed between each of two neighboring polymer layers of the multiple polymer layers, and a coating surrounding the polymer layers and bone particle layers [0044], reading on the feature instantly claimed that the layers are alternating and on the preamble “forming a biocompatible structure of controllable shape”. The biocompatible structure includes modified polymer layers, each having nanoparticles dispersed in a polymer matrix [0058]. 
Biris recites the use of bone particles and hydroxyapatite (HAP) nanoparticles in the biocompatible structure (Abstract), which reads on Claim 8 feature nano-hydroxyapatite, hydroxyapatite, bone particles, and ceramic particles, and Claim 18 feature hydroxyapatite (nHA), and/or bone particles, bone particles and ceramics. Further regarding Claims 8 and 18, Biris further recites the HAP nanoparticles is added to the first solution [0089], which reads on first mixture (or first layer of Claim 18) further comprises nano-hydroxyapatite (nHA) or hydroxyapatite with sizes of nanometers” as claimed.
The bone particle of Biris is disposed between layers, which read on the second particle, (Abstract) in Claim 1. Further regarding Claim 1, Biris teaches the step for forming the first layer of the biocompatible structure, comprising dissolving the polymer in a solvent to form a first solution ([0090]-[0091]), then HAP nanoparticles (or referred as first-tissue forming material) are added to the first solution to form a second solution, which is then applied to a surface to form a polymer film on the surface ([0089], [0096], [0102]). In order for the entire structure to stay together, methanol or other solvent of the polymer is added to liq-uefy the polymer film ([108], [124]), such that the bone particles can be trapped in the polymer layers, and the particles are dispersed in the polymer film (patented Claim 1). 
Regarding Claims 2, 14, 23 and 24, Biris teaches the use of biodegradable polymers to form the polymer matrix including polylactide (PLA), polyglycolide (PGA), poly(lactide-co-glycolide) (PLGA), poly(e-caprolactone), polydioxanone, polyanhydride, trimethylene carbonate, poly(P-hydroxybutyrate), poly(g-ethyl glutamate), poly( desaminotyrosy 1-tyrosine-hexy 1 ester (DTH)iminocarbonate), poly(bisphenol A iminocarbonate), poly( ortho ester), polycyanoacrylate, and polyphosphazene, and natural sources such as modified polysaccharides (cellulose, chitin, dextran) or modified proteins (fibrin, casein), which reads on the features of claims ([0033]-[0034]). It would have been obvious to one of ordinary skill in the art to try any of the specifically taught polymers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding Claim 7, Biris teaches the polyurethane polymer has water uptake in the range of 30-90%, which is within the claimed range of ratio for polymer to solvent of 0.0001-99.999%. 
Regarding Claim 11 and 20, Biris recites the biocompatible structure can include a third tissue forming material wherein the tissue forming material includes bioactive material and cells, and wherein the bioactive materials include at least one of proteins, enzymes, growth factors, amino acids, bone morphogenic proteins, platelet derived growth factors, and vascular endothelial growth factors [0018] and drugs [0069].
Regarding Claim 12, Biris teaches that by alternatively disposing the strips and the bond particle layers, a three-dimensional scaffold is formed with a predetermined shape and size [0123]. Biris further teaches that the biocompatible structure 100 can also be formed in situ, for example, a first polymer layer is air sprayed at an implant site, a first layer of bone particles is then added to the polymer layer and deposits on the polymer layer, then a second polymer layer is airsprayed on the first bone particle layer, followed by adding a second layer of bone particles [0116]. Biris also recites the use of 3D computer axial tomography scan (CAT) of a patient, and emailing the CAT scan file to a manufacturer for building of the structure [0017]. 
ned, it reackageinga barrier" against contamination from moisture prior to packageingAscertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Biris does not expressly teach the ratio of first particles to the at least one polymer is in a range of 0.01-20 by weight. 
Regarding the porosity of the first layers, Biris recites that an ideal biodegradable polymer layer for medical applications typically has adequate mechanical properties to match  a porosity ratio of the first layers is more than 95% of volume voids. Biris does not teach expressly customizing size of pores formed at the positions of the first particles by selectively forming the first particles having a diameter between 1nm to 100µm.
While Biris does not expressly teach the second particles comprise at least one of gold particles, gold nanoparticles, silver particles, silver nanoparticles, cobalt particles, cobalt nanoparticles, graphene, and hydrogels, Biris teaches bone particles which would read on the limitation of second particles. 
Biris does not explicitly teach the step (b) of treating the layered structure with the washing solvent to solve the first particles in the washing solvent, thereby removing the first particles from the layered structure and forming porosity at positions of the first particles therein, so as to form the biocompatible structure comprising the treated layered structure with the porosity, as recited in Claim 1, and as such, Biris does not explicitly teach the same layered biocompatible structure has porosity formed from washing washable particles from the first layer at the position of the washable particles, as recited in Claims 1, and 13. However, while Biris does not expressly teach the first particle creating porosity, Biris does teach that the biocompatible structure is porous [0073].  Biris also teaches the addition of tissue forming nanoparticles such as nanoparticles of hydroxyapatites, tricalcium phosphates, mixed calcium phosphates, and bone particles [0014]-[0016], reading on Claim 1 element of the second particles. Therefore, the calcium phosphate or bone particles of Biris read on the second particles such as ceramic particles and ceramic nanoparticles.
second solution, which is then applied to a surface to form a polymer film on the surface [0089], and solvent is added to superficially liquefy the polymer layers. However, Biris does not expressly teach forming a polymer film from the first solution; and treating the polymer film to obtain liquefied or plasticized polymer sheet or powder, mixing the liquefied or plasticized polymer sheet or powder, and the first particles in the first solution to form a first mixture; and distributing the first mixture to form the first layers.
Biris does not teach first particles comprising one of sodium chloride crystals, sugar crystals, baking soda crystals, powders, polymers, hydrogels, and gels in Claim 3 and be in the size of the claimed range of 1 µm to 5 mm in Claim 4.
Winterbottom cures the deficiencies of Biris. Winterbottom is in the field of injectable and moldable bone substitute materials and teaches the method of preparing an osteoimplant composite comprising of inorganic particles, a bone substitute material, a bone-derived material, or combination thereof; a polymer material with which the particles are combined.  Winterbottom exemplifies the preparation of bone fibers and polycaprolactone (PCL) composites where the composites comprise 20% - 50% PCL, and 50-80% bone fibers (Example 4).  Winterbottom recites that the desired proportion of polymer to particles may depend on factors such as the injection site, the shape and size of the particles, how evenly the polymer is distributed among the particles, desired flowability etc. and relays that the desired proportion of particles may be determined by the desired biological and mechanical properties of the injected material, taking into account the viscosity of the composite (Col. 24, lines 24-46). 
Winterbottom teaches that the composite osteoimplant can further comprise a porogen, which dissolves and/or degrades after implantation of the composite osteoimplant leaving a pore (Claims 12-13). The pores created by the porogen improve the osteoinductivity or osteoconductivity of the composite by providing holes for cells such as osteoblasts, osteoclasts, fibroblasts, etc., and provide the composite with biological in growth capacity. Pores in the composite may also provide for easier degradation of the composite as bone is formed and/or remodeled (Col. 33, lines 27-34). In certain embodiments, the porogen may also be leached out of the composite before implantation, providing porosity during manufacture (Col. 31, lines 44-45; Col. 32, lines 51-62). The porogens are typically water soluble such as salts, sugars, natural or synthetic polymers, etc. (Col. 10, lines 24-51), rendering obvious the feature of first particles instantly claimed in the claim set, and the features of Claim 3.  The porogens has a diameter ranging from about 100 to about 800 microns (Col. 33; lines 13-18); these ranges lie inside the ranges in Claim 4, and overlaps with the size of the first particle in Claim 1. The amount of porogen may vary in the composite from 1% to 80% by weight (Col. 33, lines 21-25. Thus, Winterbottom renders obvious the instantly claimed ranges of porogen to polymer ratio in Claims 1 and 5. 

Winterbottom teaches the preparation of a composite of 50:50 mixture of polycaprolactone and bone fibers, with 10% polyethylene glycol (PEG) (10,000 Da) plasticizer (Col. 31, lines 11-23; Example 1), produced by first melting the PEG and then adding the bone particles. The polycaprolactone was then melted and the composite hand-mixed until uniform. Thus, one layer (first layer) comprising one polymer and particles are prepared, rendering obvious the feature of forming a polymer film from the first solution, treating the polymer with plasticizer, and mixing with first particles to form the first mixture. If porogens are added, it is expected to be evenly distributed in the mixture too. 
Regarding the porosity, Winterbottom recites that the composite may have a porosity of more than about 50%, more than about 60%, more than about 70%, more than about 80%, or more than about 90%, rendering obvious Claim 25. A highly porous composite provides the advantage of having more extensive cellular and tissue in-growth into the composite, more continuous supply of nutrients, more thorough infiltration of therapeutics, etc. Furthermore, drugs, small molecules, cells, peptides, polynucleotides, growth factors, osteogenic factors, etc., for delivery at the implant site (Col. 32, lines 17-41). 
Regarding the second particles, Biris does not teach gold, silver, or cobalt nanoparticles, or graphene, and hydrogels.  Biris2 assist Biris by curing this deficiency.  Biris2 teaches a multicomponent and biocompatible nanocomposite material, comprising a graphene structure and Au/HA nanoparticles formed by the Au/HA catalyst and distributed within the graphene structure (Abstract). Biris2 teaches that the mechanical properties of HA limit its use in regeneration of bone systems, and describes the development of HA-based composite materials with inorganic compounds and carbon nanotubes as well as the limitations presented with manufacturing CNT-based composites (Col. 1, line 42 to Col. 2, line 15). As a solution, Biris2 describes depositing gold (Au) nanoparticles on HA nanocrystals and distributing the Au/HA within a graphene structure/layers (Col. 2, lines 21-64). Biris2 teaches the advantages of gold nanoparticles (Au NPs) in multilayer, biocomposite materials, i.e. AuNPs do not exhibit significant cytotoxicity in biological systems, and Au/HA on graphene can be synthesized in situ and they are highly compatible with the proliferation of bone-osteoblast cells in vitro (Col. 9, lines 10-26).
Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)	
Biris teaches the dissolution of the polymer to form a first solvent and addition of HAP nanoparticles to the first solution, and then applied to a surface to form a polymer film on the surface. Winterbottom teaches combining PEG and bone particles, and then mixing with the 
Winterbottom teaches porogens having a diameter ranging from about 100 to about 800 microns, which overlaps with the instantly claimed first particles and the size of the pores.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. A skilled artisan would necessarily use an appropriately sized first particles to customize the size of pores. Furthermore, the technique of customizing the size of the pores is known in the field, as relayed by Patravale. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Patravale with Winterbottom and Biris, and select a porogen size suitable to tailoring the pore size in the polymer as desired by the artisan. One would choose the size depending on the materials being excluded from the scaffold. 
Regarding the instantly claimed ratios of first particles (porogen) to the at least one polymer, a skilled artisan would deduce the weight ratio of the polymer to porogen depending on the desired porosity, moldability, etc. per the teaching of Winterbottom. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Biris with that of Winterbottom and obtain a method of making a layered biocompatible structure comprising the solvable porogens as first 
Regarding the second particles, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine to teachings of Biris2 with Biris and Winterbottom, and replace the ceramic/bone particles interspersed in the multilayer taught by Biris and Winterbottom with Au/HA per the teaching of Biris2. One would have been motivated to do so because Biris2 comprehends the mechanical limitations of HA, teaches the development of HA-based composite materials with inorganic compounds, and recognizes the advantages of gold nanoparticles (Au NPs) in multilayer, biocomposite materials, i.e. AuNPs do not exhibit significant cytotoxicity in biological systems, and biocompatibility with the proliferation of bone-osteoblast cells. Therefore, a skilled artisan would have a reasonable expectation of success with such substitution. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, Biris2 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant remarks that the amendment presenting a customizing step renders the claims non-obvious.
Applicant’s arguments have been considered but are not persuasive based on the rejections above over Biris, Winterbottom, and Patravale. Patravale assists Biris and Winterbottom in rendering this limitation obvious. Furthermore, the Examiner notes that there is a new matter issue with regards to this added limitation. 
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The Examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616